Citation Nr: 0811035	
Decision Date: 04/03/08    Archive Date: 04/14/08

DOCKET NO.  06-13 864	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to service connection for a right knee 
disorder.

2.  Entitlement to service connection for a left knee 
disorder.

3.  Entitlement to an initial evaluation in excess of 30 
percent for pseudofolliculitis barbae.


REPRESENTATION

Appellant represented by:	New Jersey Department of 
Military and Veterans' Affairs


ATTORNEY FOR THE BOARD

S. Layton, Associate Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
September 1973 to October 1974.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2005 rating decision by 
the Newark, New Jersey Regional Office (RO) of the Department 
of Veterans Affairs (VA).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).  A review of the 
record shows the veteran was notified of the evidence not of 
record that was necessary to substantiate his service 
connection claim and of which parties were expected to 
provide such evidence by correspondence dated in May 2005.

The United States Court of Appeals for Veterans Claims, in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), held 
that the VCAA notice requirements applied to all elements of 
a claim.  It was further noted that regarding the 
disability-rating element, in order to comply with section 
5103(a), VA must notify the claimant of any information, and 
any medical or lay evidence, not previously provided, that is 
necessary to establish a disability rating for each of the 
disabilities contemplated by the claim and allowed under law 
and regulation.  An additional notice regarding these 
elements was provided to the veteran in correspondence dated 
in March 2006.

In this case, service records show that on his August 1973 
Report of Medical Examination for enlistment, the examiner 
noted a 4 1/2 inch medial scar on the right knee, and all 
motion was within normal limits.  The examiner also observed 
moderate crepitation, no point tenderness, and no lateral 
instability.  The veteran indicated in his August 1973 Report 
of Medical History for enlistment that he previously had an 
operation oh his right knee in March 1972 for a medial 
meniscectomy.

A service treatment record from April 1974 indicated that the 
veteran had medial cartilage removed from his right knee one 
year prior to entering active duty.  The veteran complained 
of a sharp pain in his right knee, and the examiner observed 
a full range of motion with joint-line pain over the medial 
tibial-femur articulation.

In June 1974, the veteran complained of pain in his right 
knee after playing football.  A service examiner noted a 
negative study except for tenderness distal to patella and 
along the medial joint line.  An X-ray appeared within normal 
limits.

The September 1974 Report of Medical Examination for 
administrative discharge indicated that the veteran had 
normal lower extremities.  In October 1974, the veteran was 
administratively discharged.  The separation had been 
recommended by service medical personnel due to the veteran's 
pseudofolliculitis barbae.

The veteran received VA examinations in connection with his 
claims in May 2005 and September 2005.  Unfortunately, both 
examiners indicated that they did not have the claims file 
for review.  Also, the May 2005 examiner offered no opinion 
regarding etiology or possible aggravation in service of the 
veteran's claimed knee disorders.  Further, it was indicated 
in the September 2005 VA dermatology examination that a color 
photograph of the veteran's face was ordered.  If the 
photograph was taken, it was not associated with the claims 
folder.

The Board also notes that the revised VCAA duty to assist 
requires that VA make reasonable efforts to assist the 
claimant in obtaining evidence necessary to substantiate a 
claim and in claims for disability compensation requires that 
VA provide medical examinations or obtain medical opinions 
when necessary for an adequate decision.  38 C.F.R. § 3.159.  
In Green (Victor) v. Derwinski, 1 Vet. App. 121, 124 (1991), 
the Court held that the duty to assist may include "the 
conduct of a thorough and contemporaneous medical 
examination, one which takes into account the records of 
prior medical treatment, so that the evaluation of the 
claimed disability will be a fully informed one."  As both 
previous VA examinations were made without the benefit of 
review of the claims file, the Board finds that new VA 
examinations are necessary.

Additionally, the Board notes that the veteran has reported 
five previous surgeries on his right knee and three previous 
surgeries on his left knee.  None of the records concerning 
these surgeries have been associated with the claims file.  
The RO should obtain all outstanding pertinent medical 
records.

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should contact the veteran 
and obtain the names, addresses, and 
approximate dates of treatment of all 
medical care providers, VA or non-VA, who 
treated the veteran for his bilateral 
knee disorders and pseudofolliculitis 
barbae.  Of particular interest would be 
information concerning the claimed knee 
surgeries, as well as the photograph of 
the veteran's face ordered following the 
September 2005 VA dermatology 
examination.  After the veteran has 
signed the appropriate releases, those 
records not already associated with the 
claims file should be obtained and 
associated with the claims folder.  All 
attempts to procure records should be 
documented in the file.  If the AMC/RO 
cannot obtain records identified by the 
veteran, a notation to that effect should 
be inserted in the file.  The veteran and 
his representative are to be notified of 
unsuccessful efforts in this regard, in 
order to allow the veteran the 
opportunity to obtain and submit those 
records for VA review.

2.  After all appropriate treatment 
records have been obtained and associated 
with the claims file, the veteran should 
be afforded a VA orthopedic examination 
to determine the etiology of his right 
and left knee disorders.  All indicated 
tests and studies are to be performed.  
Prior to the examination, the claims 
folder must be made available to the 
physician for review of the case.  A 
notation to the effect that this record 
review took place should be included in 
the report of the physician.

The physician is requested to provide an 
opinion as to the whether there is at 
least a 50 percent probability or greater 
(at least as likely as not) that a left 
knee disorder was incurred as a result of 
service.  The physician is also requested 
to provide an opinion as to the whether 
there is at least a 50 percent 
probability or greater (at least as 
likely as not) that a pre-service right 
knee disorder was aggravated beyond the 
normal progression of the disease as a 
result of service.  If it is determined 
that the veteran's service aggravated his 
right knee disorder beyond the normal 
progression of the disease, the medical 
provider, if possible, should quantify 
the degree to which service worsened the 
veteran's right knee disorder beyond its 
normal progression.  If quantifying the 
effect is not possible, the physician 
should so state.

Any opinion should be provided based on 
the results of examination, a review of 
the medical evidence of record, and sound 
medical principles.  All examination 
findings, along with the complete 
rationale for all opinions expressed, 
should be set forth in the examination 
report.  Sustainable reasons and bases 
are to be provided for any opinion 
rendered.

3.  The veteran should be scheduled for a 
VA dermatology examination to determine 
the current symptomatology of the 
veteran's pseudofolliculitis barbae.  All 
indicated tests and studies are to be 
performed.  Prior to the examination, the 
claims folder must be made available to 
the physician for review of the case.  A 
notation to the effect that this record 
review took place should be included in 
the report of the physician.

The physician is specifically requested 
to provide an opinion regarding:

1)  the percentage of the entire 
body that is affected by the 
pseudofolliculitis barbae;

2)  the percent of exposed areas 
affected;

3)  the period of time (if any) in 
which the veteran has had systemic 
therapy such as corticosteroids or 
other immunosuppressive drugs during 
the previous 12 months.

Any opinion should be provided based on 
the results of examination, a review of 
the medical evidence of record, and sound 
medical principles.  All examination 
findings, along with the complete 
rationale for all opinions expressed, 
should be set forth in the examination 
report.  Sustainable reasons and bases 
are to be provided for any opinion 
rendered.

4.  The veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications, including the address 
where the notice was sent must be 
associated with the claims folder.  The 
veteran is to be advised that failure to 
report for a scheduled VA examination 
without good cause shown may have adverse 
effects on his claim.

5.  After completion of the above and any 
additional development deemed necessary, 
the issue on appeal should be reviewed.  
All applicable laws and regulations 
should be considered.  If any benefit 
sought remains denied, the veteran and 
his representative should be furnished a 
supplemental statement of the case and be 
afforded the opportunity to respond.  
Thereafter, the case should be returned 
to the Board for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




